Citation Nr: 1518935	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  10-42 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent for residuals of prostate cancer, status-post seed implantation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (Tiger Team) that awarded service connection for prostate cancer residuals and assigned a 40 percent evaluation, effective August 14, 2007.  Jurisdiction was retained by the RO in Atlanta, Georgia.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's prostate cancer residuals, status post seed implantation, are assigned a 40 percent disability rating, effective August 14, 2007 (rated as urinary frequency, albeit the rating decision code sheet cites DC 7528).  See 38 C.F.R. § 4.115b (2014).  The Veteran seeks a higher initial rating.

The Veteran was last afforded a VA examination relating to his prostate cancer residuals in July 2008 in connection with his claim for service connection.  He has reported in several statements since then that his condition has worsened, including but not limited to symptoms of urinary incontinence (which was noted as not present at the time of the July 2008 VA examination).  Therefore, this matter should be remanded to afford the Veteran a new VA examination to address the current severity of his prostate cancer residuals.

In addition, the claims file includes the Veteran's VA treatment records dated through April 2008.  On remand, the Veteran's more recent VA treatment records dated since April 2008 should be associated with the claims file.

Also of record are private treatment records dated in 1998 from Dr. P. and from Northside Hospital, as well as records from U.S. Healthcare dated from 1999 to March 2006.  On remand, the Veteran should be asked to identify any more recent outstanding records of private treatment to be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's more recent VA treatment records dated since April 2008.

2.  Ask the Veteran to identify all sources of non-VA treatment for his prostate cancer residuals - note that the claims file at this time includes his records from Dr. P. and from Northside Hospital dated in 1998, and it includes his records from U.S. Healthcare dated through March 2006.  If it is determined that there are additional outstanding records, obtain them.

3.  After all of the above development has been completed, afford the Veteran a new VA examination in order to determine the current severity of his prostate cancer residuals.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should also address the functional impairment caused by the service-connected disability with regard to his ability to perform tasks, including sedentary and physical tasks. 

4.  Then, readjudicate the Veteran's claim.  If the claim remains denied, he should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

